Civil action to recover damages for breach of contract alleged to have been made in connection with the sale of certain walnut logs. There was a denial of the contract, and at the close of plaintiff's evidence judgment of nonsuit was entered on motion of defendant. Plaintiff appealed.
Without stating the facts, some of which are in dispute, we are convinced, from a careful perusal of the record, viewing *Page 774 
the evidence in its most favorable light for the plaintiff, the accepted position on a motion to nonsuit, that the case should have been submitted to the jury. No benefit would be derived from detailing the evidence, some of which is denied by the defendant, as the only question before us is whether or not it is sufficient to carry the case to the jury, and we think it is.
The judgment of nonsuit will be set aside and the case remanded for another trial.
Reversed.